Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION 
Priority and Status of the Claims
1.    This application is a CON of 16/788.824 02/12/2020  ABN, which is a CON of 16/406,159 05/08/2019  PAT 10604538, which is a CON of 16/163,694 10/18/2018 ABN, which is a CON of 15/928,139 03/22/2018 ABN, which is a CON of 15/701,791 09/12/2017 ABN which is a CON of 14/880,776 10/12/2015 ABN, which is a DIV of 14/449,328 08/01/2014 PAT 9175018, which is a DIV of 13/667,164 11/02/2012 PAT 8859504, which is a CON of 12/485,344 06/16/2009 ABN, which claims benefit of 61/211,499 03/31/2009, and claims benefit of 61/132,244 06/17/2008.
2.     Amendment of claims 32, 34, 36, 39, and 45-46, and cancellation of claims 1-31, 33 and 40 in the amendment filed on 4/22/2022 is acknowledged. Claims 32, 34-39 and 41-47 are pending in the application.
Reasons for Allowance	
  		           3.	The rejection of claims 32, 38-39 and 41-44 under 35 U.S.C. 112 (a) has been 
             overcome in the amendment filed on 4/22/2022. 
			           4.	Since Elliott et al. ‘018 does not claim the instant processes, therefore it is 
             distinct from the instant invention. The rejection of claims 32 and 39 under the 
             obviousness-type double patenting over Elliott et al. ‘018 has been  overcome in the 
             amendment filed on 4/22/2022. 
5.	Claims 32, 34-39 and 41-47 are neither anticipated nor rendered obvious over the record, and therefore are allowable.  A suggestion for modification of a 
                       reference to obtain the instant compositions and methods of use has not been found.  
                        Claims 32, 34-39 and 41-47 are allowed.           
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.    
		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

June 21, 2022